      Case 1:20-mc-00199-JGK-OTW Document 39 Filed 06/16/20 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 IN RE APPLICATION OF VALE S.A., VALE
 HOLDINGS B.V., AND VALE INTERNATIONAL
                                                        Case No. 1:20-MC-00199-JGK-OTW
 S.A. FOR AN ORDER PURSUANT TO 28 U.S.C. §
 1782 TO CONDUCT DISCOVERY FOR USE IN
 FOREIGN PROCEEDINGS




                                  NOTICE OF APPEARANCE

       Please take notice that the undersigned, of the law firm of Kobre & Kim LLP, hereby

appears as counsel of record for Nysco Management Corporation. The undersigned certifies that

she is admitted to practice in this Court.

       Dated: June 16, 2020
       São Paulo, Brazil

                                                  Respectfully submitted,

                                                  /s/ Carolina Leung
                                                  Carolina Leung

                                                  KOBRE & KIM LLP
                                                  Av. Presidente Juscelino Kubitschek 1600
                                                  Conjunto 112, Itaim Bibi
                                                  São Paulo-SP, 04552-080
                                                  Brazil

                                                  Carolina.Leung@kobrekim.com
                                                  Tel: +1 212 488 4948

                                                  Attorney for Nysco Management
                                                  Corporation
